Citation Nr: 0718992	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2004.  
The Board determined that additional development was 
necessary, to include scheduling the veteran for a VA 
examination.  Additional evidentiary development has been 
conducted, and the claim is now before the Board for final 
appellate review.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a low back disability that is due to any incident or 
event in active military service, and arthritis is not shown 
to have been manifested to a compensable degree within one 
year after the veteran's separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2002 and February 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  Both letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
February 2004 letter specifically asked the veteran to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2002 and 
February 2004 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2002 SOC and Supplemental SOCs dated 
in October 2005, February 2006, and June 2006 provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.	Presumption of Soundness

As an initial matter, the Board notes that the veteran's 
claim for service connection was initially denied on the 
basis that his back condition existed prior to service and 
there was no evidence showing that his pre-existing back 
condition permanently worsened as a result of service.  See 
July 2002 Rating Decision.  The RO based its decision on 
service medical records (SMRs) noting that the veteran 
reported that he had received treatment for a similar low 
back disability prior to service in 1961.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

In this case, examination of the veteran's spine was normal 
at his November 1963 induction examination.  Therefore, the 
veteran's low back disability was not "noted" when he 
entered active duty, and the presumption of soundness 
applies.  Next, the Board must determine whether, under 38 
U.S.C.A § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
the claimed low back disability existed prior to service.  

The Board has carefully reviewed the evidence of record and 
finds there is no clear and unmistakable evidence showing the 
veteran had a pre-existing low back disability upon entry 
into active military service.   In making this determination, 
the Board notes there is no evidence, other than the 
veteran's report of treatment in 1961, which indicates that 
he suffered a low back disability prior to service.  In 
addition, the examiner who conducted the August 2005 VA 
examination reviewed the claims file and determined that the 
veteran did not have an injury to his low back prior to 
service.  Therefore, the Board finds the presumption of 
soundness has not been rebutted, and the claim is one for 
service connection, not aggravation.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

B.	Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases (e.g., arthritis) become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The evidence shows the veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine and neural 
foraminal stenosis at L4/5 and L5/S1.  See August 2005 VA 
examination.  The veteran asserts that service connection is 
warranted in this case because his current low back 
disability had its inception in service.  The Board has 
carefully reviewed the evidence of record and finds, however, 
that the preponderance of the evidence is against the grant 
of service connection for a low back disability.  

Review of the service medical records shows that in May 1965 
the veteran was treated for lumbago after lifting weights.  A 
consultation sheet dated in June 1965 shows he had been 
suffering from lumbago for three months after lifting boxes. 
X-rays of the veteran's spine, however, revealed normal bony 
structures, and subsequent SMRs, including the July 1965 
separation examination report and report of medical history, 
are negative for any additional complaints, treatment, or 
findings related to a low back disability.  

The Board notes the veteran has asserted that some of his 
SMRs are not included in the evidentiary record, including 
records reflecting treatment at DeWitt Army Hospital in 
February 1964.  In this regard, the Board notes the SMRs 
indicate that the veteran was treated at the DeWitt Army 
Hospital in February 1964, without any additional treatment 
information provided.  The RO attempted to obtain treatment 
records in 1964 from the National Personnel Records Center; 
however, no record of such treatment was located.  
Regardless, the Board notes that the veteran has never 
asserted that he was treated for a low back disability in 
February 1964 and, even if we assume, for the purpose of the 
present decision, that he received treatment at that time, 
the Board finds it probative that the veteran did not 
complain of any low back disability at his separation 
examination in July 1965.  

There is no medical evidence showing the veteran was treated 
for a low back disability, including degenerative joint/disc 
disease, within one year after he was separated from service.  
In this regard, the Board notes the veteran has reported that 
he was treated by private physicians for a low back problem 
in 1967, 1972, and 1978; however, he has been unable to 
provide medical evidence reflecting such treatment because 
the private physicians are either deceased or retired.  In 
the alternative, the veteran submitted lay statements from 
J.M.O. and R.R. stating that he had received treatment from 
private physicians in 1972 and 1978 for his low back 
problems.  The Board has no reason to doubt the credibility 
of the lay statements submitted by JMO and RR; however, the 
competency of those statements is questionable, because there 
is no indication as to how they know the veteran actually 
sought treatment for his back problems in 1972 and 1978, 
short of their having recommended that he do so at the time, 
or the veteran telling them that he did so.  See 38 C.F.R. 
§ 3.159(a).  Regardless, even if we assume the competency of 
the lay statements, they do not assist the veteran in 
establishing that he manifested arthritis within one year 
after service in order to trigger the presumption for 
arthritis as a chronic disease, or that the low back problem 
he manifested five years after service was related to the 
lumbago he experienced in service.  In this regard, the Board 
notes there is no indication that either JMO or RR has the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The first time the veteran is shown to have a low back 
disability after service was in March 2002, which the Board 
notes was more than 30 years after he was separated from 
service.  At that time, the veteran presented to the VA 
Medical Center in Dallas, Texas, complaining of a history of 
low back pain for 35 years, beginning in service.  After 
examination and X-rays of the veteran's spine were conducted, 
the assessment was of low back pain secondary to degenerative 
joint disease; however, the Board finds it probative that the 
examining physician did not relate the veteran's current 
disability to his military service.  The Board also finds 
that the gap of 30 years in the record militates against a 
finding that the veteran's in-service lumbago caused a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The Board again acknowledges that the 
veteran has reported that he sought treatment for his low 
back disability as early as two years after he was separated 
from service and continued to self-treat his back problem 
until 1998.  The Board has no reason to doubt the veteran in 
this regard; however, the Board must decide each claim based 
on the evidence of record.  

Despite the lack of evidence showing treatment for a low back 
disability from 1965 to 2002, there is conflicting evidence 
concerning whether the veteran's current diagnosis is related 
to his military service.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we cannot make our own 
independent medical determinations, and that must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In support of his claim, the veteran submitted a December 
2005 statement from C.W., M.D., a private physician who 
reviewed the veteran's imaging films and available records.  
Dr. CW stated that the veteran's original injury occurred 
while he was in service from December 1963 to September 1965, 
and it is her opinion that the veteran's present disability 
is service related.  The Board considers Dr. CW's statement 
to be competent evidence; however, we consider this evidence 
to be of lessened probative value because she did not provide 
an explanation for her conclusion or identify which evidence 
supported her conclusion that the veteran's current 
disability is related to his military service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 385 (1998) 
(failure of a physician to give a basis for an opinion 
affects the weight and credibility of the evidence).  

The veteran also submitted a private medical record from 
J.G.B., M.D., dated in November 2005, in support of his 
claim.  Dr. JGB provided the veteran's medical history as 
reported by the veteran, examined the veteran, and rendered a 
diagnosis of chronic lumbar syndrome.  Dr. JGB stated that 
the veteran has been made aware that the present degenerative 
lumbar changes are the result of normal civilian life, as 
well as possibly related to his in-service injury more than 
40 years ago.  The Board considers the November 2005 medical 
record to be competent medical evidence; however, we find the 
opinion to be speculative, at best, in terms of establishing 
a nexus between his current disability and service.  In this 
regard, the Board again notes that Dr. JGB's statement 
provides only a potential relationship between the veteran's 
current disability and service and is, thus, not enough to 
support the grant of a claim for service connection.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link is not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

In evaluating the ultimate merit of this claim, the Board 
ascribes greater probative value to the opinion rendered by 
the examiner who conducted the August 2005 VA examination.  
After reviewing the claims file and examining the veteran, 
the examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine and neural foraminal stenosis at 
L4/5 and L5/S1.  The examiner opined, however, that it is not 
likely that the veteran's current difficulty is related to 
the injury in service, and that the veteran's back represents 
the general degenerative aging process.  In rendering this 
opinion, the August 2005 VA examiner noted that, while it 
appeared the veteran sustained soft tissue injuries to the 
lumbar spine in service, those injures were resolved with 
local treatment and he returned to duty in three to four 
days.  The examiner also noted that the veteran developed 
gradual increasing lumbar pain after discharge, which is 
progressive in nature.  Given that the examiner who conducted 
the August 2005 VA examination provided a detailed 
explanation for his conclusion based upon the specific facts 
in this case, the Board finds his opinion to be more 
probative as to the issue of whether there is a nexus between 
the veteran's current low back disability and his military 
service.  

The Board notes the veteran attempted to provide evidence in 
support of his claim; however, there is no competent medical 
opinion in the evidence of record which links his current low 
back disability to service.  In making this determination, 
the Board does not doubt that the veteran sincerely believes 
his current disability had its inception in service.  
However, there is no indication that the veteran has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the most competent and 
probative evidence is against the grant of service connection 
for a low back disability, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


